default judgment against Lopez and issued the declaratory relief that
                Nevada Direct sought, declaring, among other things, that Nevada Direct
                had no duty to defend or indemnify Lopez in the action brought by
                Spencer.
                             Subsequently, Spencer and his insurance each filed motions
                for reconsideration raising, for the first time, that Nevada's financial
                responsibility laws applied, in particular NRS 485.3091(5)(a), and that
                even the failure of a supposed condition precedent to coverage—i.e. Lopez's
                alleged non-cooperation with Nevada Direct's investigation and defense—
                could not negate those protections. The district court denied these
                motions. After the timeline for appealing the existing judgment had
                passed, assuming that judgment was final, Spencer filed a motion for
                summary judgment on declaratory relief in the same action, arguing, once
                again, that Nevada's financial responsibility laws applied. The district
                court denied this motion, "in concurrence with its prior rulings in this
                matter." Spencer then appealed this denial.
                                                DISCUSSION
                            We are inclined to agree with Spencer that the supposed
                failure of a condition precedent to coverage cannot defeat the protections
                of Nevada's financial responsibility laws given NRS 485.3091(5)(a). The
                section's text supports this outcome inasmuch as it provides that "[t]he
                liability of the insurance carrier with respect to the insurance required by
                this chapter becomes absolute whenever injury or damage covered by the
                policy occurs," NRS 485.3091(5)(a) (emphasis added), and "the word
                'absolute,' as used in a motor vehicle financial responsibility act . . . means
                that there will be no defenses to liability of the insurer based . . . upon
                exclusions, conditions, terms, or language contained in the policy."

SUPREME COURT
     OF
   NEVADA
                                                       2
(DJ 1947A e
                 7A Steven Plitt et al.,      Couch on Insurance § 104:45 (3d ed. 2013)
                 (emphasis added). The policy underlying our financial responsibility laws
                 counsels likewise. See Hartz v. Mitchell, 107 Nev. 893, 896, 822 P.2d 667,
                 669 (1991) ("Nevada has a strong public policy interest in assuring that
                 individuals who are injured in motor vehicle accidents have a source of
                 indemnification. Our financial responsibility law reflects Nevada's interest
                 in providing at least minimum levels of financial protection to accident
                 victims."). And the precedent of foreign courts interpreting nearly
                 identical statutes is in accord.   See Harris v. Prudential Prop. & Gas. Ins.
                 Co., 632 A.2d 1380, 1382 (Del. 1993) (non-cooperation of insured cannot
                 defeat application of absolute liability statute where innocent third party
                 is injured); Dave Ostrem Imps., Inc. v. Globe Am. Cas./ GRE Ins. Grp., 586
N.W.2d 366, 368 (Iowa 1998) (condition precedent to coverage cannot
                 defeat application of absolute liability statute); Teeter v. Allstate Ins. Co.,
                 192 N.Y.S.2d 610, 615 (App. Div. 1959) ("It is impossible to reconcile the
                 existence of a right to rescind ab initio with the general scheme of the
                 compulsory insurance law."), aff'd, 173 N.E.2d 47 (N.Y. 1961); cf. Kambeitz
                 v. Acuity Ins. Co., 772 N.W.2d 632, 638 (N.D. 2009) (stating that foreign
                 courts have "universally held or recognized" that an insurer cannot
                 "retrospectively avoid coverage . . . so as to escape liability to a third
                 party" on fraud and misrepresentation, grounds relating to the inception
                 of the policy (alteration in original) (internal quotations omitted)).
                             However, we cannot, on this record, reverse the district court's
                 declaratory judgment. Spencer brought no counterclaims in the original
                 declaratory relief action, nor did he expand on the affirmative defenses
                 incorporate[d]" by his insurance provider's answer, or even raise the
                 existence of NRS 485.3091(5)(a) until after the declaratory relief issued.

SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A    e
                And, that judgment disposed of all the issues presented by Nevada Direct's
                complaint in that it issued the very declaratory relief that Nevada Direct
                sought. Thus, the original declaratory judgment left nothing for the future
                consideration of the court in the matter and was final.   See Lee v. GNLV
                Corp., 116 Nev. 424, 426, 996 P.2d 416, 417 (2000). The district court
                therefore lacked jurisdiction to render a decision on Spencer's subsequent
                motion for summary judgment as there are a limited number of motions
                that may be filed once an un-appealed final judgment issues, of which a
                motion for summary judgment is not one.          See SFPP, L.P. v. Second
                Judicial Dist, Court, 123 Nev. 608, 612, 173 P.3d 715, 717-18 (2007). It
                follows that this court could not acquire jurisdiction over Spencer's appeal
                thereof. See Quintero v. United States, 281 F.3d 1279 (5th Cir. 2001).
                            Accordingly, Spencer's appeal must be DISMISSED.




                                                   Parraguirre



                                                         as


                                                                                   J.
                                                   Cherry


                cc:   Hon. Michael Villani, District Judge
                      Salvatore C. Gugino, Settlement Judge
                      Mueller Hinds & Associates
                      Murchison & Cumming, LLC/Las Vegas
                      Eighth District Court Clerk
                      Nevada Division of Insurance


SUPREME COURT
     OF
   NEVADA
                                                     4
(0) 1947A cea